829 F.2d 36Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley Lamar REED, Petitioner-Appellant,v.Willie R. PORTEE; Attorney General of North Carolina,Respondents-Appellees.
No. 87-7545
United States Court of Appeals, Fourth Circuit.
Submitted June 29, 1987.Decided August 25, 1987.

Stanley Lamar Reed, appellant pro se.
Daniel R. McLeod, for appellees.
Before DONALD RUSSELL and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Our review of the record and the district court's decision adopting the magistrate's report and recommendation reveals that this appeal from that court's order denying Stanley L. Reed's Fed.  R. Civ. P. 60(b) motion to reconsider his 28 U.S.C. Sec. 2254 petition lacks merit.  Because the dispositive issues have recently been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court adopting the magistrate's report and recommendation.  Reed v. Portee, C/A No. 82-2787 (D.S.C., Feb. 23, 1987).


2
DISMISSED.